ACCEPTED
                                                                                                05-14-01394-cv
                                                                                      FIFTH COURT OF APPEALS
                                                                                               DALLAS, TEXAS
                                                                                          3/5/2015 10:56:01 AM
                                                                                                     LISA MATZ
                                                                                                         CLERK

                        NO. 05­14­01394­CV 
                    IN THE COURT OF APPEALS 
                FOR THE FIFTH DISTRICT OF TEXAS          FILED IN
                                                  5th COURT OF APPEALS
_________________________________________________________________ 
                                                      DALLAS, TEXAS
                                                  3/5/2015 10:56:01 AM
                          SUNNY LETOT,                  LISA MATZ
                                                                             Clerk
                                       Appellant 
                                           V. 
             UNITED SERVICES AUTOMOBILE ASSOCIATION, 
                                        Appellee 
_________________________________________________________________ 
                                        
    Appeal from the 1 92th Judicial District Court of Dallas County, Texas 
                     Trial Court Cause No. 13­00156­B 
_________________________________________________________________ 
                                        
                  APPELLANT’S UNOPPOSED MOTION 
               FOR EXTENSION OF TIME TO FILE BRIEF 
_________________________________________________________________ 
 
TO THE HONORABLE COURT OF APPEALS: 
 
     Appellant  Sunny  Letot  (“Appellant”)  files  this  Unopposed  Motion  for 

Extension  of  Time  to  File  Brief  (the  “Motion”),  and  in  support  thereof,  would 

show as follows: 

                           I.         DUE DATE 

      1.     Appellant’s brief is currently due today, March 5, 2015. 

      2.     Appellant  seeks  an  additional  seven  (7)  days  to  file  its  Brief  until 

Thursday, March 12, 2015. 
                     II.   REASON FOR EXTENSION OF TIME 
 
       3.      Appellant’s  requested  extension  is  necessary  because  of  the 

inclement  weather  conditions  in  the  Dallas  metroplex,  resulting  in  the  closing  of 

counsel  for  Appellant’s  offices.  In  addition,  Appellant’s  counsel  has  been 

actively  been  engaged  in  other  previously­scheduled  matters  that  have  prevented 

the timely completion of Appellant’s Brief.   

       4.      These  and  other  professional  commitments  have  prevented  the 

timely  completion  of  Appellant’s  Brief,  necessitating  the  requested  extension  of 

seven (7) days to file Appellant’s Brief. 

       5.      This  is  Appellant’s  first  request  for  a  seven­day  extension  and  the 

request is unopposed.   

        III.    EXTENSION SOUGHT IN THE INTEREST OF JUSTICE 

       6.      Appellant’s  Motion  is  not  brought  to  cause undue delay but for good 

cause and so that justice may be done. 

               IV.   APPELLEE DOES NOT OPPOSE THIS MOTION 

       7.      On  March  5,  2015,  counsel  for  Appellant  conferred  with counsel for 

Appellee  regarding  the  contents  of  this  Motion,  and  counsel  for  Appellee  stated 

that he does not oppose this Motion. 

                                              2 



 
                          V.     PRAYER FOR EXTENSION 

       For  the  reasons  stated  above,  Appellant  Sunny  Letot  respectfully  requests 

that  this  Unopposed  Motion  for  Extension  of  Time  to  File  Brief  be  granted,  and 

that  the  deadline  to  file  Appellant’s  Brief  be  extended  by  seven  (7)  days  until 

Thursday,  March  12,  2015.  Appellant  further  requests  all  such  other  relief  to 

which she may be justly entitled. 

Date:  March 5, 2015                      Respectfully submitted, 

                                           
                                          /s/Jeffrey M. Tillotson                            
                                          Jeffrey M. Tillotson 
                                          Texas Bar No. 20039200 
                                          jmt@lynnllp.com 
                                          LYNN TILLOTSON PINKER & COX, LLP 
                                          2100 ​ Ross Avenue 
                                          Suite 2700 
                                          Dallas, Texas  75201 
                                          (214) 981­3800 
                                          (214) 981­3838 Facsimile 
                                           
                                          ATTORNEYS FOR APPELLANT 
 
                       CERTIFICATE OF CONFERENCE 
 
      On  March  5,  2015,  I  contacted  Robert  Owen,  counsel  for  Appellee, 
regarding  the  contents  of  this  Motion,  and  Mr.  Owen  stated  that  he  does  not 
oppose this Motion. 
 
                                        /s/Jeffrey M. Tillotson                          
                                        Jeffrey M. Tillotson 

                                             3 



 
                        CERTIFICATE OF SERVICE 
 
      I  hereby  certify  that  a  true  and  correct  copy  of  the  foregoing 
APPELLANT’S  UNOPPOSED  MOTION  FOR  EXTENSION  OF  TIME  TO 
FILE  BRIEF  was  served  upon the following counsel for the parties in accordance 
with the Texas Rules of Appellate Procedure on March 5, 2015. 
 
      Robert T. Owen 
      Texas Bar No. 24060370 
      owen@rndjwlaw. corn 
      Levon G. Hovnatanian 
      Texas Bar No. 10059825 
      hovnatanian@mdjwlaw.com 
      MARTIN, DIsIERE, JEFFERSON & WISDOM L.L.P. 
      808 Travis, 20th Floor 
      Houston, Texas 77002 
      (713) 632­1700 — Telephone 
      (713) 222­0101 — Facsimile 
 
                                      /s/Jeffrey M. Tillotson                      
                                      Jeffrey M. Tillotson 




                                        4